DETAILED ACTION
	This is the first Office action for application 17/179,169 filed February 18, 2021 which makes reference to provisional application 62/990,289 filed March 16, 2020. Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The disclosure is objected to because of the following informalities: Pg. 4, Par. 4, Line 5 recites “moister”, this likely meant to read “moisture”. Appropriate correction is required.

Claim Objections
Claims 6-10 and 12 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.

Claim 1 is objected to because of the following informalities: the limitations “A dome bandage is…” and “translucent water impermeable optically transparent clear ultraviolet resistant synthetic hard shell domed shaped mold…” require appropriate corrections for purposes of clarity. This objection may be overcome with language such as “A dome bandage that is configured to be a reusable…”. “translucent water impermeable optically transparent clear ultraviolet resistant synthetic hard shell domed shaped mold…” may be overcome with language such as “translucent, water impermeable, optically transparent, clear, ultraviolet light resistant, synthetic hard shell, domed shaped mold…”.

Claim 2 is objected to because of the following informalities: the limitations “shape in degrees…” and “circular to ellipticity” require appropriate correction for purposes of clarity. “shape in degrees…” may be overcome with language such as “shape vary in degrees”. “circular to ellipticity” may be overcome with language such as “circular to elliptical”.

Claim 3 is objected to because of the following informalities: the limitation “shape in degrees…” requires appropriate correction for purposes of clarity. “shape in degrees…” may be overcome with language such as “shape vary in degrees”.

Claim 4 is objected to because of the following informalities: the limitation “external ultraviolet from” requires appropriate correction for purposes of clarity. “external ultraviolet from” may be overcome with language such as “external ultraviolet light from”.

Claim 5 is objected to because of the following informalities: the limitations “slit(s)” and “adjustably fastenable” require correction for purposes of clarity. “slit(s)” may be overcome with language such as “one or more slits”. “adjustably fastenable” may be overcome with language such as “adjustably fasten”.

Claims 2-5 and 11 are objected to because of the following informality: the limitation “A dome bandage” require correction for purposes of clarity. This objection may be overcome with language such as “The dome bandage”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).

Claim 1 recites the limitation "the flange" in line 4.  There is insufficient antecedent basis for this limitation in the claim. There is no prior reference of “a flange” so it is unclear what the recitation is trying to limit.

Claim 4 recites the limitation "the exterior wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no prior reference of “an exterior wall” so it is unclear what the recitation is trying to limit.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Purdy (US 2,367,690) in view of Artenstein (US 2004/0143202) and Levy (US 2018/0289556).

Regarding claim 1, Purdy discloses a dome bandage (Figs. 1-5) is a reusable device to enclose skin wound cut(s), abrasion(s), rash(s), ulcer(s), blister(s), suture(s), burn(s), chafed skin, puncture(s), insect bite(s), impact wound(s), wart(s) or the like comprising of translucent ([Col. 1, Lines 7-10], “The invention broadly comprehends a device of the indicated character which is so constructed as to provide a displaceable transparent covering for a wound”) optically transparent (a transparent cover 47) clear (a transparent cover 47) synthetic hard shell ([Col. 2, Lines 19-22], “The frame is of a relatively rigid material as compared with the base and may be formed of any one of the various synthetic plastics now in general use”; [Col. 2, Lines 26-28], “said cover is constructed of a transparent material made of any of said well-known synthetic plastic compositions”) domed shaped mold (a dome shaped cover 18) with two or more slits (slots 22) through the flange (A frame member 15).
Purdy does not disclose that the dome bandage is water impermeable or resistant to ultraviolet light.
However, Artenstein discloses a bandage that is water impermeable (Artenstein: [Abstract], “The bandaging device is formed from a material that is substantially liquid-impermeable”).
Additionally, Levy discloses a covering that is resistant to ultraviolet light (Levy: [0010], “The dome covering may also be manufactured from any material that protects the wound from harmful ultraviolet (UV) rays”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the dome bandage of Purdy water impermeable as taught by Artenstein.  A skilled artisan would have been motivated to do so because Artenstein teaches that water impermeability is advantageous to prevent liquids or other contaminants from reaching the wound site. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages.
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the dome bandage of Purdy resistant to ultraviolet light as taught by Levy.  A skilled artisan would have been motivated to do so because Levy teaches that ultraviolet light resistance is advantageous to reduce the risk of further damage to a wound due to the sun. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages.

Regarding claim 2, Purdy discloses a dome bandage in accordance with claim 1 wherein the said dome size and shape in degrees from circular to ellipticity (Fig. 1; Figure 1 shows the bandage in a circular shape).

Regarding claim 3, Purdy does not disclose a dome bandage in accordance with claim 1 wherein the said dome size and shape in degrees from squareness to oblongness.
However, Levy discloses wherein the said dome size and shape in degrees from squareness to oblongness (Levy: [0030], “The apparatus may be any shape including, yet not limited to a circle, a rectangle, a square, a hexagon, an octagon, an oval, a cone, a cylinder, have a semi-cylindrical shape, or that have any another geometric shape”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to shape the dome bandage of Purdy to a square as taught by Levy.  A skilled artisan would have been motivated to do so because Levy teaches that changing the shape of the dome bandage is advantageous to best fit the wound shape. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages.

Regarding claim 4, Purdy does not disclose a dome bandage in accordance with claim 1 wherein the said dome shields, guards and blocks external ultraviolet from penetrating the exterior wall.
However, Levy discloses wherein the said dome shields, guards and blocks external ultraviolet from penetrating the exterior wall (Levy: [0010], “The dome covering may also be manufactured from any material that protects the wound from harmful ultraviolet (UV) rays”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the dome bandage of Purdy resistant to ultraviolet light as taught by Levy.  A skilled artisan would have been motivated to do so because Levy teaches that ultraviolet light resistance is advantageous to reduce the risk of further damage to a wound due to the sun. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages.

Regarding claim 5, Purdy does not disclose a dome bandage in accordance with claim 1 wherein the corresponding slit(s) accepts any required length of porous ribbon tape to wrap, tighten, loosen and adjustably fastenable around extremities.
However, Levy discloses wherein the corresponding slit(s) accepts any required length of porous ribbon tape to wrap, tighten, loosen and adjustably fastenable around extremities (Levy: [0030], “The apparatus may be secured to the body by methods such as Velcro straps, paper tape, medical tape, elastic bandage, or by any other means”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to secure the dome bandage of Purdy to an extremity using porous ribbon tape as taught by Levy.  A skilled artisan would have been motivated to do so because Levy teaches that securing the dome bandage is advantageous to prevent further damage to a wound from the bandage moving. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Purdy (US 2,367,690) in view of Artenstein (US 2004/0143202) and Levy (US 2018/0289556) as applied to claim 1 above, and further in view of Simmons et al (US 7,628,767).

Regarding claim 11, Purdy does not disclose a dome bandage in accordance with claim 1 wherein the said dome is durable to withstand aseptic cleaning solvents, acids and base solutions to be cleaned and reused.
However, Simmons discloses wherein the said dome is durable to withstand aseptic cleaning solvents, acids and base solutions to be cleaned and reused (Simmons: [Col. 2, Lines 45-48], “the flexible protective cover used by the present method is reusable, able to be removed and reapplied to a user multiple times, or aseptically cleaned and used to cover open epidermal sites on other users”).
It would have been obvious to an artisan of ordinary skill before the effective filing date to make the dome bandage of Purdy durable to withstand cleaning for reuse as taught by Simmons.  A skilled artisan would have been motivated to do so because Simmons teaches that making a device cleanable and reusable is advantageous so that the device may be used on multiple patients or multiple wounds. A skilled artisan would have a reasonable expectation of success given that all references are analogous and drawn to bandages.

Conclusion
The following prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
Kirkis (US 2005/0054965) discloses an OVRsite cover comprising a dome shaped bandage that is clear, non-crushable, and allows airflow.
Kendall (US 2017/0296391) discloses an adhesive bandage with raised portion comprising a dome shaped bandage, flanges, and is transparent.
Raymond-Coblantz (US 2018/0296405) discloses a wound protection device comprising a dome shaped bandage configured to circumscribe a wound.
Downing (US 6,274,787) discloses a transparent, span-over-the-wound bandage comprising a dome shaped bandage that may have multiple shapes and is transparent.
Fryslie (US 4,667,666) discloses a protective bandaging device comprising a dome shaped bandage, flanges and multiple shapes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached 8:00 AM – 11:00 AM or 1:00 PM – 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Rachael Bredefeld can be reached at (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SETH R. BROWN/Examiner, Art Unit 3786             


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786